                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MARISSA COLLINS, as Conservator for                    )
JASMINE MARLOWE-COLLINS, a minor,                      )
                  Plaintiff,                           )
                                                       )         No. 1:18-cv-193
-v-                                                    )
                                                       )         Hon. Paul L. Maloney
LAKELAND HOSPITAL AT NILES AND ST.                     )
JOSEPH, INC. D/B/A LAKELAND MEDICAL                    )
CENTER,                                                )
                    Defendant & Third-Party Plaintiff, )
                                                       )
-v-                                                    )
                                                       )
United States of America,                              )
                    Third-Party Defendant.             )
                                                       )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Currently pending is a motion to dismiss filed by the United States. (ECF No. 17.)

The Court referred the motion to the magistrate judge, who issued a report recommending

the Court deny the motion. (ECF No. 29.) The United States filed objections. (ECF No.

30.) The Court will adopt the report and recommendation and will deny the motion to

dismiss.

                                              I.

       Plaintiff Collins filed this medical malpractice lawsuit the Berrien County, Michigan,

Circuit Court. In January 2018, Defendant Lakeland Hospital filed a third-party complaint

for contribution against two nurses and their employer. Approximately one week later, the

United States removed the action to this Court and filed a motion to substitute itself in place
of the two nurses and their employer. The United States then filed the pending motion to

dismiss asserting that the Court lacks subject-matter jurisdiction over the third-party

complaint. The United States argues Lakeland Hospital failed to exhaust its administrative

remedies under the Federal Tort Claims Act, a necessary requirement to avoid the doctrine

of sovereign immunity.

       The magistrate judge recommends denying the motion. The magistrate judge relies

on an opinion issued by this Court in Wolford v. South Shore Women’s Health Care, P.C.,

No. 1:18-cv-975 (W.D. Mich.) (ECF No. 21 Opinion and Order dated Sept. 25, 2019).

       The United States advances two objections. First, the United States asserts Lakeland

must first exhaust its administrative remedies. The United States acknowledges that Wolford

involved similar circumstances and advances this objection largely to preserve the argument

on appeal. The objection is OVERRULED. As part of this argument, the United States

attempts to distinguish Wolford by noting that Lakeland originally filed this lawsuit in federal

court and then voluntarily dismissed that action. The difference does not change the

outcome. The United States filed a motion to dismiss raising multiple arguments. When

Lakeland voluntarily dismissed its first lawsuit, it did not provide a reason for its decision.

The United States also points to the holding in Home Depot U.S.A., Inc. v. Jackson, 139 S.

Ct. 1743, 1745-46 (2019). Home Depot addresses removals of actions when the basis for

removal is a counterclaim, which is not the situation here.

       Second, the United States objects to the magistrate judge’s ruling that Lakeland’s

third-party complaint was timely. While the United States disagrees with the magistrate

judge’s reasoning, it also fails to address that reasoning. That is, to grant this request, the


                                               2
Court would have to vacate the State court’s order allowing the third-party complaint and this

Court can tailor the case management order to minimize any prejudice. Accordingly, this

second objection is OVERRULED.

       For these reasons, the Report and Recommendation (ECF No. 29) is ADOPTED as

the Opinion of this Court. Third-Party Defendant United State’s motion to dismiss (ECF

No. 17) is DENIED. IT IS SO ORDERED.

Date: March 24, 2020                                         /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                              3
